*274RESOLUCIÓN
Examinado el Informe de la Procuradora General y la Contestación al Informe del Procurador, se instruye al Pro-curador General a que presente la querella correspondiente.

Se ordena, como medida cautelar, la suspensión inme-diata del Ledo. Osvaldo Ortiz Medina del ejercicio de la notaría. El Alguacil de este Tribunal deberá incautar la obra y el sello notariales del licenciado Ortiz Medina y los entre-gará al Director de la Oficina de Inspección de Notarías para el examen e informe correspondientes a este Tribunal.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo,
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo